


116 HR 8311 IH: National Flood Insurance Program Reporting on Impact to Seaboards and Counties Act of 2020
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8311
IN THE HOUSE OF REPRESENTATIVES

September 17, 2020
Mr. Rose of New York introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To require a report regarding the potential impacts of any changes to the risk-rating methodology for the National Flood Insurance Program of the Federal Emergency Management Agency before implementation, and for other purposes.


1.Short titleThis Act may be cited as the National Flood Insurance Program Reporting on Impact to Seaboards and Counties Act of 2020 or the NFIP RISC Act of 2020. 2.Congressional findingsThe Congress finds that—
(1)30 percent of the population of the United States and 50 percent of the gross domestic product of the United States is located on the Atlantic coast or the Gulf of Mexico coast, areas frequently hit by coastal storms and hurricanes; (2)90 percent of all natural disasters involve flooding;
(3)all 50 States have experienced floods and flash floods between 2015 and 2020; and (4)in some States, enrollment in the National Flood Insurance Program has decreased between 20 and 35 percent since 2011.
3.Report on impacts of changes to flood insurance methodologyNot later than 6 months before implementing any chargeable premium rate for flood insurance coverage pursuant to section 1308 of the National Flood Insurance Act of 1968 that is related to a change in flood-risk assessment methodology, the Administrator shall submit a report to Congress regarding such effort. Such report shall include detailed information, by county, regarding the methodology and sources of data used to calculate new rates and an analysis of the expected impacts, by county to the extent applicable, including on— (1)enrollment in the National Flood Insurance Program or in flood insurance coverage provided in the private market;
(2)chargeable premium rates for flood insurance coverage under such Program, which shall take into consideration the actuarial risk to such properties and changes to premiums subject to statutory limitations on annual increases; (3)property values, due to fluctuations in premium prices, and communities in high flood-risk zones;
(4)the extent to which the number of flood insurance claims on a property will influence the property's rating; (5)the finances of the National Flood Insurance Program;
(6)the community rating system and flood hazard area mapping, including the funding for such systems, public communications of any such changes, and floodplain management procedures; and (7)flood mitigation programs, including changes to flood mitigation grant programs resulting from a change in rating methodology.

